Title: To Thomas Jefferson from William Lewis, 1 April 1792
From: Lewis, William
To: Jefferson, Thomas


          
            Sir
            Philadelphia April 1st 1792
          
          I sometime since sent you all the Acts of the Legislature of Pennsylvania up to the Revolution, and I understood that you were in possession of those from that time till the Month of November 1784. I undertook to procure such as have been since passed, and to have them bound and sent to you. This Promise I have not Complied with, nor is it in my Power, for after breaking my own sett, which was before incompleat; applying to the Printer of the Laws for such as might not have been disposed of; to the Clerk of the House for such loose Pamphlets as had not been Carried away by the members, and to several of my friends, who were most likely to have laid them by, those of the first Session of the 6th. General Assembly, of the 1st. and 3d. Sess: of the 7th., and of the 1st. Sess: of the 8th. are still wanting, and I believe not to be procured in the City, unless by a Letter from  you to the Speaker of the House, which will probably cause them to be furnished to you.
          While the Collection was so incompleat, I delayed having them bound, in expectation of rendering it more perfect, and I very much regret that this expectation has proved fruitless. Such as I have been able to procure, are numbered according to the times of their being passed and are now sent to you. In the course of this week you shall have a copy of the best Index that I can procure.—I have the Honor to be, with Sentiments of perfect regard, Sir, Your most obedient and most hble. Servant,
          
            Wm. Lewis
          
        